People ex rel. Padilla v Brann (2020 NY Slip Op 04901)





People ex rel. Padilla v Brann


2020 NY Slip Op 04901


Decided on September 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO. J.P.
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2020-06409

[*1]The People of the State of New York, ex rel. Alexis G. Padilla, on behalf of Darnelle Gibson, petitioner,
vCynthia Brann, etc., respondent.


Alexis G. Padilla, Brooklyn, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Katherine A. Triffon, Johnnette Traill, and William H. Branigan of counsel), for respondent.

Writ of habeas corpus in the nature of an application to release Darnelle Gibson on his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 1638/2018.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, J.P., AUSTIN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court